 


109 HR 3032 IH: TV Truth Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3032 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Gene Green of Texas (for himself and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require manufacturers and retailers to provide disclosure to consumers that analog televisions will no longer receive broadcast transmissions after the public broadcast spectrum changes to digital after December 31, 2006. 
 
 
1.Short titleThis Act may be cited as the TV Truth Act of 2005.  
2.Notice to consumers regarding analog televisions 
(a)Manufacturer labeling requirementIt is unlawful for any manufacturer of an analog television to ship such a television in interstate commerce unless the disclosure required in subsection (d) is displayed— 
(1)on a removable label placed on the screen of such television; and 
(2)in a clear and conspicuous manner, on the outside of the retail packaging of such television. 
(b)Retail notice requirementIt is unlawful for any retail distributor to sell at retail or rent any analog television unless such distributor places adjacent to such television, a sign containing the disclosure required by subsection (d). 
(c)Internet sales notice requirementIt is unlawful to sell, by means of an Internet transaction, any analog television unless, prior to the conclusion of such sale and as part of such Internet transaction, the seller provides the buyer with a clear and conspicuous notice containing the disclosure required by subsection (d). 
(d)Content of disclosureThe disclosure required by this section shall state, in both English and Spanish languages, the following: THIS ANALOG TELEVISION WILL NO LONGER RECEIVE A BROADCAST TELEVISION SIGNAL WITHOUT ADDITIONAL EQUIPMENT AS EARLY AS DECEMBER 31, 2006, WHEN U.S. FEDERAL LAW WILL REQUIRE BROADCAST TELEVISION TRANSMISSION TO CHANGE FROM ANALOG SERVICE TO DIGITAL SERVICE. FOR MORE INFORMATION, CALL THE FEDERAL COMMUNICATIONS COMMISSION AT 1–888–225–5322 (TTY: 1–888–835–5322) OR VISIT THE COMMISSION’S WEBSITES AT: www.dtv.gov or www.fcc.gov. 
 . 
3.Analog television definedAs used in this Act, the term analog television means an apparatus designed to receive television signals that is not capable of receiving and displaying signals in the digital television service on the channels allocated to such broadcasts. 
4.Enforcement by the FTCA violation of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. 
5.Effective dateThis Act shall take effect on the date that is 90 days after the date of enactment of this Act.  
 
